 
Enshi Black Hog Xianfeng County Production Base Construction
 
Cooperation Agreement
 
Party A: Animal Husbandry and Veterinary Bereau of Xianfeng County, Hubei
Province
 
Party B: Wuhan Fengze Agricultural Science and Technology Development Co., Ltd.
(the “Company”)
 
In order to fully utilize the local breeder resources in Enshi and build a high
quality local breed brand of Hubei Province, and improve local hog farmers’
income and the Company’s development, Party A and B agree to construct a black
hog production base in Enshi to develop high quality black hog meat. The details
of the agreement are as follow:
 
 
I.
The responsibilities and obligations of Part A

 
 
a.
Party A agrees to have Party B construct a black hog production base in Enshi
and will provide breeder subsidies, sow insurance, breeding discount loan and
nursing area and other  favored policies to support and assist the construction.

 
 
b.
Party A has to comply with the industry standards to do industry planning, skill
promotion, disease control and quarantine inspection.

 
 
c.
Party A agrees that Party B can bring in/input its resources into the
construction base, which need to be comply with National Regulation,

 
 
d.
Party A should provide supervision and instruction of production development to
Party B to realize the cooperative goal.

 
 
e.
Party A should supervise and overseas Party B to purchase the Enshi Black Hog
production according to this Cooperation Agreement.

 
 
II.
The responsibilities and obligations of Part B

 
 
a.
Party B will provide fund and set up a branch of Wuhan Agricultural Science and
Agricultural Science and Technology Development Co., Ltd. to supervise and guide
the construction of Enshi Black Hog production base.

 
 
b.
To satisfy the needs of production and imported new breeder hog, Party B should
invest in building or acquire the standardized hog farms for breeding and
expansion of the Enshi Black hogs.

 
 
c.
Party B agrees to purchase all the Enshi Black Hog products back from the
Cooperation parties at a reasonable price. The parties have agreed that a
reasonable price is the market price of common lean-type pork from time to time
plus 0.6 RMB/kg, provided that the price paid shall not be less than 13RMB/kg.

 
 
d.
Party B should guarantee for the cooperatives producers of the breeder hogs when
there is a need for fund during production development.

 
 
e.
Provide feed at a lower price than industry level for a similar feed category.

 
 
III.
Obligations for both Parties

 
 
a.
Complete the Enshi Black Hog production base with capacity of 200,000 hogs
within 2 years.

 
 
b.
Party A agrees not to accept any other hog farm companies outside of Xianfeng
County to raise Enshi Black Hog in Xianfeng County within the term of this
contract.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
The property rights of the demonstrated farms constructed by Party B( no less
than 10 farms in 2011) belongs to Party B and the professional cooperative farms
have the priority to use the farms without any cost .  After the completion of
these demonstrated farms, Party A should provide subsidies in an amount of
one-third of the construction expenses and the farmers should provide another
one-third of the amount as the asset risk deposit (amortized within10 years).
All the activities will be under supervision of Party A.

 
 
IV.
Terms of Agreement

 
The term of this Cooperation Agreement is 10 years, from 04/01/2011 to
03/31/2021, and can be renewed.
 
 
V.
This Agreement is in quadruplicate; each party obtained two copies, and will
take effect after these are signed.

 


 


 
Party A:  Animal Husbandry and Veterinary Bereau of Xianfeng County (seal)
 
Legal Representative: (signature)
 
Date:  4/2/2011
 


 
Party B: Party B: Wuhan Fengze Agricultural Science and Technology Development
Co., Ltd. (seal)
 
Legal Representative: (signature)
 
Date:  4/2/2011
 
 